Case 6:19-cv-02420-WWB-GJK Document 103 Filed 09/30/20 Page 1 of 2 PageID 1248




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


 DODD BLANDON,

                     Plaintiff,

 v.                                                   Case No: 6:19-cv-2420-Orl-78GJK

 WASTE PRO USA, INC.,

                     Defendant.
                                         /

                                         ORDER

       THIS CAUSE is before the Court on Plaintiff’s Motion to Conditionally Certify

 Collective Action and Facilitate Notice to Potential Class Members (Doc. 42). United

 States Magistrate Judge Gregory J. Kelly issued a Report and Recommendation (Doc.

 100), recommending that Plaintiff’s Motion be granted in part.

       After an independent de novo review of the record and noting that no objections

 were timely filed, this Court agrees entirely with the findings of fact and conclusions of

 law in the Report and Recommendation.

       Therefore, it is ORDERED and ADJUDGED as follows:

           1. The Report and Recommendation (Doc. 100) is ADOPTED and

              CONFIRMED and made a part of this Order.

           2. Plaintiff’s Motion to Conditionally Certify Collective Action and Facilitate

              Notice to Potential Class Members (Doc. 42) is GRANTED in part as set

              forth in the Report and Recommendation and this Order and DENIED in all

              other respects.
Case 6:19-cv-02420-WWB-GJK Document 103 Filed 09/30/20 Page 2 of 2 PageID 1249




           3. The following class is CONDITIONALLY CERTIFIED pursuant to 29 U.S.C.

              § 216(b):

                        All current and former Waste Disposal Drivers, who are or were
                        employed by Defendant, Waste Pro USA, Inc., in every state except
                        for Florida, South Carolina, and North Carolina, and who are or were
                        paid on a job/day rate basis, during the preceding three years.

           4. The Notice (Doc. 42-3) and Consent Form (Doc. 42-4) are APPROVED as

              modified by the Report and Recommendation.

           5. On or before October 14, 2020, Defendant shall provide Plaintiff’s counsel

              with the full name, last known address, and e-mail address for each member

              of the putative class in an electronic format.

           6. Within fourteen days of receiving the above information from Defendant,

              and no later than October 28, 2020, Plaintiff’s counsel shall distribute the

              approved Notice and Consent Form, via first class mail and e-mail, to all

              putative class members.

       DONE AND ORDERED in Orlando, Florida on September 30, 2020.




 Copies furnished to:

 Counsel of Record




                                               2
